DETAILED ACTION
This action is in response to Application No. 16/256,320 originally filed 01/24/2019. After the board decision set forth on 06/20/2022, Claims 21-40 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Summary of Board Decision
The decision rendered 06/20/2022 by The Patent Trial and Appeal Board (“The Board”) states “we interpret claim terms using “the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in the applicant’s specification.” In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997)” (pg. 5) and subsequently states “we interpret Appellant’s claims in light of the Specification”. (pg. 7) Based upon these comments by The Board it would appear the decision affords Applicant the phrase “a bowl shape with a common center” a specific meaning as only described by the specification and seen in the reproduced figure 3A-B below. (indicated in the decision pg. 7)
	Chaumont teaches in paragraph [0025] that a wave shape “may extend diagonally (e.g., from top left to bottom right, from top right to bottom left, etc.) across the data input arrangement” and “may extend as a combination of at least lateral, longitudinal, and diagonal directions” (as pointed out in the final rejection pgs. 3-4 and Examiner answer pgs. 7-8). The Board appears to interpret the phrase “a bowl shape with a common center” of the instant application as having a shape that “describes that a group of buttons is contoured both left/right and top/bottom in a concave shape” (Decision pg. 7). Thus, although Chaumont teaches a “wave shape” as a combination of at least lateral (i.e. left to right), longitudinal (i.e top to bottom), and diagonal (i.e. e.g., from top left to bottom right, from top right to bottom left etc.) direction, The Board purportedly reached the conclusion that the definition in Chaumont and that of the instant application are not the same. Thus, the decision rendered appears to assert Chaumont’s definition would not cover Applicants definition of a “bowl shape with a common center”. Therefore, given such a specific interpretation of the claim language by The Board, all arguments set forth in the final rejection were reversed. The Examiner concludes by this decision that Applicants’ claim only covers the surface shape shown in Figures 3A-B and that a wave shape as defined in Chaumont would not cover the definition of the instant application. 

    PNG
    media_image1.png
    360
    302
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    153
    286
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are solely allowed based on the interpretation of “a bowl shape with a common center” within The Board decision of 06/20/2022 and as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/           Primary Examiner, Art Unit 2626